Citation Nr: 0303027	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  96-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967 and from January 1968 to January 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  In June 1999, the Board remanded the case to the RO 
for additional evidentiary development and adjudication.  The 
case has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Pseudofolliculitis barbae is the only skin disorder shown 
in the service medical records.

3.  Pseudofolliculitis barbae was not present following 
service.

4.  Any present skin disorder was not present during service.

5.  The veteran served in Vietnam.

6.  The veteran does not have a skin disorder recognized as 
caused by herbicide exposure.




CONCLUSION OF LAW

A skin disability was neither incurred in nor aggravated by 
wartime service nor may a skin disability be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records do not show any evaluation or 
treatment for any skin disorder other than pseudofolliculitis 
barbae.  Clinical record entries from November 1969 to 
November 1970 note pseudofolliculitis barbae and the December 
1970 discharge examination report shows pseudofolliculitis 
barbae.

The veteran's discharge documents show he had service in 
Vietnam from April 1966 to June 1967.

The veteran was examined by VA in November 1972.  The skin 
was normal with the exception of occasional acne.  He was 
examined by VA again in July 1978 and the skin was grossly 
normal.

In April 1983 the veteran was examined for the purpose of an 
initial database on possible exposure to toxic chemicals.  
The assessment was alleged herbicide exposure rule out 
psoriasis.  

VA medical records, dated between August 1983 and June 1985, 
show the veteran was assessed with skin disorders including, 
psoriasis, possible tinea versicolor, and seborrheic 
dermatitis.  None of these records indicate the skin problems 
began during service or were related to service.

The veteran was examined by VA in June 1995 for the purpose 
of an initial database on possible exposure to toxic 
chemicals.  The assessment was recurrent skin rash by 
history.  

The veteran was examined by VA in September 1995.  He claimed 
he got skin rashes.  The impression was that there was no 
current dermatitis noted.  

The veteran was hospitalized in a VA medical facility from 
February to March 1996.  Axis III diagnoses included 
seborrheic dermatitis and lichen simplex chronicus 
dermatitis.  A VA medical record dated in August 1996 again 
noted a diagnosis of dermatitis.  

VA medical records from June to September 2000 show 
urticaria, furuncle and history of urticaria resolving, rule 
out shingles versus allergic rash, resolving dermatitis, and 
indurated papules and plaques.  None of these records relate 
the skin diagnoses to service.  

The veteran received a VA examination in July 2001.  The 
veteran complained of dermatitis of the face, hands, back, 
and chest which erupted intermittently.  The veteran also 
complained of pseudofolliculitis and acne of the face and 
beard area intermittently since 1972.  Seborrheic dermatitis 
macular and hypopigmented was noted in the glabella and 
nasolabial area.  An epidermal nevus was noted on the 
posterior trunk.  No pseudofolliculitis or acne was noted.  
The examiner commented that if pseudofolliculitis or acne 
were present, the etiology would be hormonal and probable 
stress or close shaving.  

Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  The VCAA is liberalizing 
and is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
May 1996 statement of the case and the July 2002 supplemental 
statement of the case.  The statement of the case and the 
supplemental statement of the case provided the veteran with 
a summary of the evidence in the record used for the 
determination.  Additionally, a March 2002 VA letter to the 
veteran advised him of the evidence that would support his 
claim.  Therefore, the veteran was advised of the evidence 
necessary to substantiate his claim.  A February 2000 VA 
letter to the veteran advised him to identify evidence to 
support his claim so that VA could assist him by obtaining 
it.  He was also advised to notify the RO when he had a flare 
up of his skin disorder so that an examination could be 
scheduled.  The March 2002 VA letter advised the veteran of 
the type of evidence to support his claim and to identify 
such evidence so that the RO could request it.  The veteran 
has identified VA medical facilities where he has received 
treatment and records from these facilities have been 
obtained.  The veteran has received VA examinations and the 
service medical records are contained in the claims file.  
The veteran has not identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2002).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Exposure to herbicide agent during active military, naval, or 
air service is presumed if the veteran served in Vietnam.  The 
following diseases shall be service-connected, even though 
there is no record of such disease during service:  Chloracne 
or other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2002). 

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne, 
acute and subacute peripheral neuropathy, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2002). 

The only skin disorder noted during service was 
pseudofolliculitis barbae.  However, while the veteran has 
indicated he has had pseudofolliculitis barbae, at no time 
after service is pseudofolliculitis barbae shown in the 
medical evidence of record.  As a lay person, the veteran is 
not competent to render a diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Additionally, the examiner at the 
July 2001 VA examination specifically noted that 
pseudofolliculitis barbae was not present and that if it were 
present, it would be caused by hormones, stress, or shaving.  
Service connection for a disability requires that the 
disability be present.  In the absence of the present 
disability of pseudofolliculitis barbae, the claim for this 
disorder is not valid.  38 C.F.R. § 3.303 (2002); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Following service, the veteran was assessed with various skin 
disorders including acne, psoriasis, possible tinea 
versicolor, dermatitis, urticaria, and furuncles.  However, 
the service medical records do not show that the veteran had 
any of these skin problems.  Rather, the only skin disorder 
shown during service was pseudofolliculitis barbae which is 
not shown in the medical evidence subsequent to service.  The 
medical evidence of record does not show that any of these 
postservice skin disorders are related to service.  38 C.F.R. 
§ 3.303 (2002).

The veteran served in Vietnam.  Accordingly, herbicide 
exposure is presumed.  However, the only skin disorders 
related to herbicide exposure are Chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda.  
However, the medical evidence in the record does not show that 
the veteran ever had these disorders.  In the absence of a 
skin disability recognized as related to exposure to 
herbicide, there is no valid claim.  38 C.F.R. §§ 3.307, 
3.309(e) (2002); Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

Based on the above, the preponderance of the evidence is 
against the claim for service connection for a skin 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e) (2002).  




ORDER

Service connection for a skin disability is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

